PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/904,362
Filing Date: 11 Jan 2016
Appellant(s): Hayward, Peter, John



__________________
James E. Fajkowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Examiner would like to start by discussing a brief background of a wellbore system, prior to addressing the arguments presented by the Appellant. Below is a simplified illustration of a wellbore system.

    PNG
    media_image2.png
    896
    892
    media_image2.png
    Greyscale

	After drilling a hole to a predetermined depth within the subterranean formation, cement slurry is introduced between the casing and the subterranean formation. The cement slurry eventually cures within the wellbore mainly providing structural integrity and isolation within the wellbore. It should be noted that theoretically, the diameter/thickness of the cement between the casing and subterranean formation is 

    PNG
    media_image3.png
    264
    589
    media_image3.png
    Greyscale


Addressing the first argument, Appellant states that US Publication 2012/011560 A1 (i.e. Hill) is improper as Hill discloses a different type of washout phenomena (i.e. proppant washout) and does not teach/suggest the possibility of detecting washout of cement. Examiner agrees some teachings of Hill introduces detecting washout of 
	Furthermore, Examiner respectfully notes that Hill introduces a cement washout void 605 within figure 6A. And, though the teachings of Hill do not introduce how the acoustic intensity visual (as shown in figure 7A) would look of the cement washout void 605, Hill teaches detection of such damaged environments downhole to be critical to avoid conducting perforation thereof which may cause further damage and/or allow for the void to be filled prior to the perforation (see at least paragraphs [0093 and 0097]). 

Secondly, Appellant states that “…there is not teaching in Hill to carry out automatic recognition of an acoustic signature of washout of cement”. Though Appellant directs emphasis on Hill allegedly being silent in regards to “washout of cement”, Examiner respectfully points to the previous arguments. Moreover, Examiner would like 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
Conferees:
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679   
                                                                                                                                                                                                     /RACHID BENDIDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.3